Case 4:19-cv-04051-SOH Document 21               Filed 09/30/20 Page 1 of 1 PageID #: 1048




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


SHAMEKA LASHAY WRIGHT                                                                PLAINTIFF


v.                                   Case No. 4:19-cv-4051


ANDREW SAUL
Commissioner, Social Security Administration                                      DEFENDANT


                                         JUDGMENT

       Before the Court is the Report and Recommendation (ECF No. 18) filed May 20, 2020,

by the Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of

Arkansas. On June 2, 2020, Plaintiff filed her objections. ECF No. 19.

       The Court has undertaken a de novo review of the record. For the reasons discussed in

the order of even date (ECF No. 20), the Court overrules Plaintiff’s objections and finds that the

Report and Recommendation should be ADOPTED IN ITS ENTIRETY. Accordingly, the

decision of the Administrative Law Judge is AFFIRMED, and Plaintiff’s Complaint is

DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 30th day of September, 2020.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
